internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-149846-02 date date legend x y a b c d1 d2 d3 d4 d5 d6 state plr-149846-02 dear this letter responds to a letter dated date requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to make an election under sec_754 of the internal_revenue_code for the period ending d1 facts the following description represents the facts as provided by x x is a family limited_partnership organized under the laws of state on d2 c the general_partner and majority limited_partner of x died following the administration of c’s estate in d3 the beneficiaries of c’s estate a and b each received equal shares of c’s interest in x x timely filed its income_tax return for the taxable_year ending d1 x relied on y to provide x with tax_advice y failed to advise x as to the availability of an election under sec_754 in d4 x sold a portion of its assets that consisted primarily of stocks and other marketable_securities x became aware of its failure to make an election under sec_754 in d5 x submitted a ruling_request on d6 for relief under sec_301_9100-1 and requesting an extension of time to adjust the basis of its assets other than those disposed of in d4 law and analysis sec_743 provides in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which an election provided in sec_754 is in effect will increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property sec_743 further provides that such increase shall constitute an adjustment to the basis of partnership property with respect to the transferee partner only sec_754 provides that if a partnership files an election in accordance with the regulations prescribed by the secretary the basis of partnership property is adjusted in the case of a transfer of a partnership_interest in the manner provided in sec_743 sec_1_754-1 provides that an election under sec_754 and sec_1_754-1 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the return for that taxable_year plr-149846-02 sec_301_9100-1 provides that the regulations under sec_301_9100-2 and sec_301_9100-3 provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election under this section sec_301_9100-1 further provides that sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service sec_301_9100-3 further provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all the facts sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting relief conclusion based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly x is granted an extension of days from the date of this letter to make an election under sec_754 to adjust the basis of the partnership property the relief to make a sec_754 election to adjust the basis of the partnership property does not apply to any stock sold during the d4 taxable_year a copy of this letter should be attached to the sec_754 election a copy is included for that purpose plr-149846-02 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes
